Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 4, 7, 9, 13, 16, 18, 20, 22, 24, 26, 29, 31, 33, 35-37, 39 and 41 are pending.  At least claims 1, 31, and 35 stand amended. 
Priority
Instant application 16636097, filed 2/03/2020 claims priority as follows:

    PNG
    media_image1.png
    68
    391
    media_image1.png
    Greyscale
.

Information Disclosure Statements
All references from IDS(s) received 3/15/2022 has been considered unless marked with a strikethrough.
Response to Applicant Amendment and Argument
In view of the amendment, the 102 rejection over Long et al. is withdrawn because Long fails to teach or suggest two-dimensional MOFs and reversibly capturing alkenes through sequential steps.
With respect to the 103 rejection of record, Applicant that there are differences between the amended claims and the art when a “as a whole” approach is taken.  According to Applicant, Applicant recognized that alternative methods of alkene extraction such as the ‘755 patent suffered from limitations including catalyst poisoning, and reduction in efficiency.  According to Applicant, this issue was addressed using two-dimensional metal-organic frameworks.   Applicant then states that they unexpectedly found that numerous advantages were identified.  This argument has been considered but is not found to be persuasive because the example cited uses a specific metal and ligand MOF as the 2-dimensional complex.  Thus, the results and claims are not commensurate in scope.  Further, there is no guidance with respect to a head to head comparison to show that improvements were categorical versus degree improvements.  Further, the art (secondary reference in the 103) teaches that there are advantages to using MOFs such as those present in the art.
In a second argument, Applicant states that there is no reasonable expectation of success because according to Applicant the ‘755 patent focused on utilization of one-dimensional metal dithiolene complexes that Applicant aimed to improve.  This argument has been considered but is not found to be persuasive because the secondary reference teaches that MOFs are known to also capture and separate alkenes.  Further, the Mei article teaches that there are advantages to using MOFs in such a process.  Thus, both references relate to alkene capture.  
However, Mei fails to teach or suggest reversible capture and release of alkenes from the MOF as the amended claims require.  Thus, in view of the amendment, the 103 rejections of record are withdrawn. The amendment necessitated new rejections in combination with new art (see rejection below).
With respect to potential unexpected results, Applicant should make a direct comparison with the closest are and show how in term the instant catalysts lead to categorical improvements.  One should consider that such claims should also be commensurate in scope with the results.

New Rejections Necessitated by Amendment
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 16, 18, 20, 22, 24, 26, 29, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable US-6296755 (“the ‘755 patent”, made of record on the IDS)  in view of the article to Mei et al. (“the Mei article”, made of record on the IDS) and in view of the article to Chopra (“Chopra”, Postharvest Biology and Technology 130 (2017) 48-55, the article was available online on 4/28/2017).
The ‘755 patent teaches an electrochemical process for capturing an olefin.  For example:

    PNG
    media_image2.png
    260
    332
    media_image2.png
    Greyscale
.
The ‘755 patent teaches a method for capturing alkenes C2-C3 for example (column 2, lines 35-43 for example).  The ‘755 patent teaches associating metal compounds with olefins wherein the metal has one or more metals and one or more ligands (for example column 3, lines 3-46).  The complex must be conductive since there is an electrochemical cell (see figure for example, and column 4, lines 15-39).  The olefin is captured (see figure).
The ‘755 patent fails to teach that the metal-organic compounds are MOF(s) such as MIL-100(Fe).
The Mei article teaches that there is an advantage to using MOF(s) in that they have high surface areas, adjustable pore volumes and different functionalities (Mei, page 74, column 2, paragraph 1 for example).  Further, the complexes of Mei are known to separate olefin mixtures and thus these references relate to the same field of endeavor.
It would have been prima facie obvious to one having ordinary skill in the art to substitute a MOF for a standard metal complex in order to improve surface areas and therefore improve reactivity for example.  One skilled in the art would expect success because the ‘755 patent teaches that Group VIII metals are preferred and Mei relates to iron containing metal-organic frameworks.
With respect to claim 4, Mei teaches DOBCD as a ligand (column 2, page 74 for example) and iron is the metal.  The MOF(s) of Mei have at least a two-dimensional structure.  The ‘755 patent teaches propylene and ethylene (abstract) and alternative gases such as:

    PNG
    media_image3.png
    75
    272
    media_image3.png
    Greyscale
.
With respect to “preconcentration”, the olefin on a metal would be preconcentration using the broadest reasonable interpretation, and oxidizing is at least chemical or voltage induced (see voltage in figure).
The ‘755 patent teaches both gas and solution phase (column 4, lines 15-25 for example).  The system is catalytic and releasing changes oxidation state (see figure above for example of the ‘755 patent).
The ‘755 patent teaches overlapping ranges of potentials including negative ranges (column 5, lines 5 to 15 for example).  The ‘755 patent teaches recycling:
(19)   Thus, altering the oxidation state of the Group VIII metal dithiolene complexes to achieve binding and then release of the olefins to be separated or recovered is accomplished in the redox system. Ultimately, the olefin must be dissociated from the complex if the metal dithiolene complex is to be recovered and recycled or reused. In addition to the electric potential switch, other process conditions may be selected or manipulated to facilitate the reversibility of the olefin binding to the metal dithiolene complex, and the subsequent release of the olefin and recovery of the metal dithiolene.
   

The combination of the ‘755 publication and Mei fail to teach release of ethylene leading to a reversible process.
Chopra teaches capture and release of ethylene using MOFs.  These include Basolite C300 and Basolite A520:

    PNG
    media_image4.png
    304
    514
    media_image4.png
    Greyscale
.
The metals include Cu and Al and the organic linker include trimesic acid and fumaric acid:

    PNG
    media_image5.png
    111
    734
    media_image5.png
    Greyscale
.
The Chopra article fails to explicitly state 2-dimensional.
Thus, Chopra shows that MOFs are known to capture and release gases.
It would have been prim facie obvious to one having ordinary skill in the art to combine the teachings of the ‘755 patent and Mei with the teachings of the Chopra article to arrive at a reversible process because the Chopra article shows that capture and release with alkenes is known in the art, and further there would be the advantage of being able to reuse the catalyst.  One would expect success because all articles related to gas adsorption in the MOF field.

Claims 1, 4, 7, 13, 16, 18, 20, 22, 24, 26, 29, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable US-6296755 (“the ‘755 patent”, made of record on the IDS) in view of the article to Mei et al. (“the Mei article”, made of record on the IDS) and in view of the article to Chopra (“Chopra”) and further in view of the article to Yaghi (“the Yaghi article”, Chem. Mater. 2012, 24, 3511).
This rejection relates to the elected specie.
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach the elected specie or metal MOF(s) containing the HHTP ligand structure.
The Yaghi article teaches these MOF(s) containing nickel and copper and the HHTP ligand.  Further, the Yaghi teaches advantages of these MOF(s) in that these compounds showed several reversible redox peaks showing that the copper system could be used for energy storage for example.  In addition on page 3513, Yaghi teaches high surface areas at column 1.  With respect to claim 13, Figure 2 of Yaghi teaches overlapping structure with respect to dimensionality and layering.  Further, these are the complexes used in the instant specification examples and therefore one would expect similar structure.
It would have been prima facie obvious to one having skill in the art to substitute one MOF for another in order to incorporate a highly porous material (Mei teaches advantages of high surface areas) and the surface area as measured by Yaghi is 490 to 425 m^2 per gram.  One skilled in the art would expect success because the ‘755 patent at column 3 suggests that both iron and nickel complexes would function in this redox system, and the Yaghi article relates to copper, and nickel containing redox complexes.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable US-6296755 (“the ‘755 patent”, made of record on the IDS) in view of the article to Mei et al. (“the Mei article”, made of record on the IDS) and in view of the article to Chopra (“Chopra”) and further in view of US-20120297982 (“the ‘982 publication”).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach depositing an MOF onto an electrode.
The ‘982 publication teaches a method of depositing MOF materials on electrodes.
[0046] Methods of cathodic electrochemically-induced deposition of crystalline MOF compounds described herein involve: 1) electrochemical cathodic base generation (e.g., cathodic generation of hydroxide ion and/or other basic species); 2) ligand deprotonation by the generated basic species; and 3) MOF crystallization via reaction of the anionic ligands with metal ions near the electrode. For example, FIG. 1 illustrates a mechanism 100 for electrochemically induced cathodic deposition of crystalline MOF compounds, in accordance with certain embodiments of the invention. A conductive surface 102 is exposed to or immersed within an electrolyte solution 104, below a liquid-air interface 106. The electrolyte solution 104 contains protonated organic ligands, metal ions (Mn, a nitrate (NO.sub.3.sup.-) probase, and water (H.sub.2O). An electrical current or potential is applied to the conductive surface 102 where the nitrate is reduced to produce hydroxide (OH.sup.-) anions. The hydroxide anions in turn deprotonate the organic ligands, which react with the metal ions (M.sup.n+) to produce crystals of MOF material 108, deposited on the conductive surface 102.

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case, the combination teaches on method of using MOFs in solution, and the ‘982 publication teaches an alternative known method for using an MOF which is on the electrode surface.  Thus in this case one is applying a known technique to a known system (prong D). An  improvement for example would be that the compound MOF can be removed with the electrode and not isolated from solution.  
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622